Citation Nr: 1119643	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  11-06 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas


THE ISSUE

Entitlement to special monthly pension or compensation for the aid and attendance of the Veteran's spouse.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1943 to April 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied entitlement to special monthly pension for the aid and attendance of the Veteran's spouse.  This claim is under the jurisdiction of the RO in Wichita, Kansas.

The Board notes that after this claim was certified to the Board, the Veteran submitted private treatment records which had not been considered by the RO.  However, he waived initial consideration of this evidence by the agency of original jurisdiction in statements dated in March 2011 and April 2011.  See 38 C.F.R. § 20.1304(c) (2010) (providing that any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant).  Therefore, the Board may proceed with appellate review. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's spouse is not considered a "surviving spouse" for the purposes of entitlement to special monthly pension. 

2.  The Veteran has not established entitlement to compensation under 38 U.S.C.A. § 1114 (West 2002 & Supp. 2010) for a service connected disability for the purposes of entitlement to special monthly compensation. 




CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation or pension for the aid and attendance of the Veteran's spouse have not been met.  38 U.S.C.A. §§ 1114, 1115; 38 C.F.R. §§ 3.350, 3.351, 3.352 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.




I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)), imposes obligations on VA in terms of its duties to notify and assist claimants.  In cases such as this, however, where the law and not the facts are dispositive, the VCAA does not apply.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).

Nevertheless, the Board notes that prior to the initial adjudication in this matter, a July 2010 letter informed the Veteran of the requirements for establishing entitlement to special monthly pension.  Moreover, pertinent medical records identified by the Veteran, including VA and private treatment records, are in the file as well as a July 2010 VA examination performed in connection with this claim.  The Board finds that no further notice or assistance is required.  See id.

II. Special Monthly Compensation or Pension 

The Veteran seeks entitlement to special monthly compensation or pension for the aid and attendance of his spouse.  Unfortunately, the Board must deny the Veteran's claim for the reasons that follow.

Subject to certain income limitations not relevant to the outcome of this appeal, under 38 U.S.C.A. § 1521 (West 2002), "each veteran of a period of war who meets the service requirements of this section and who is permanently and totally disabled from nonservice-connected disability not the result of the veteran's willful misconduct shall receive VA pension.  38 U.S.C.A. § 1521(a).  The record shows that the Veteran is in receipt of pension benefits.  Section 1521 further provides for an increased rate of pension, in the form of a special monthly pension, when an otherwise eligible veteran is in need of regular aid and attendance (38 U.S.C.A. § 1521(d)), or has a disability rated as permanent and total and (1) has an additional disability or disabilities ratable at 60 percent, or (2) is permanently housebound (38 U.S.C.A. § 1521(e)).  See also 38 C.F.R. § 3.351(b), (c), and (d).  

Here, the Veteran does not claim entitlement to special monthly pension benefits due to his own need for regular aid and attendance but rather for that of his wife, who resides in a nursing home.  In this regard, the Veteran indicated in a July 2010 VA request for nursing home information (VA Form 21-0779) that the claimant was his wife.  Moreover, the July 2010 VA examination report reflects that the Veteran's wife was designated as the claimant.  The examination report addresses the physical limitations of the Veteran's spouse rather than the Veteran.  The Veteran also submitted his wife's nursing home records in connection with this claim.  Thus, it is clear that the Veteran seeks special monthly compensation for the aid and attendance of his wife.  

Under 38 C.F.R. § 3.351(a)(5), increased pension is payable to a surviving spouse by reason of need for aid and attendance or by reason of being housebound.  A "surviving spouse" is defined, in pertinent part, as a person who was the spouse of a veteran at the time of his death.  See 38 C.F.R. § 3.50(b).  As the Veteran is still living, his wife is not considered a surviving spouse.  As such, special monthly pension cannot be paid for her regular aid and attendance.  See 38 C.F.R. § 3.351.

Under 38 C.F.R. § 3.351(a)(2), special monthly compensation is payable to a veteran by reason of the veteran's spouse being in need of aid and attendance.  The authority for section 3.351(a)(2) is 38 U.S.C.A. § 1115(1)(E), which provides, in pertinent part, that any veteran entitled to compensation at the rates provided in section 1114 (38 U.S.C.A. § 1114) and whose disability is rated not less than 30 percent, shall be entitled to additional compensation for dependents in certain specified amounts, including for a spouse who is a patient in a nursing home or who is blind, or so nearly blind or significantly disabled as to need or require the regular attendance of another person.  In order to be entitled to compensation under section 1114, the Veteran must have a service-connected disability.  See, generally, 38 U.S.C.A. § 1114.

Here, the Veteran does not have any established service-connected disabilities and thus is not entitled to compensation under 38 U.S.C.A. § 1114 for a disability rated 30 percent or higher.  Accordingly, special monthly compensation for the aid and attendance of the Veteran's spouse cannot be paid.  See 38 U.S.C.A. § 1115; 38 C.F.R. § 3.351(a)(2).  

The Veteran has not argued or claimed special monthly pension for his own need for regular aid and attendance or submitted evidence showing that he is in need of such aid and attendance or in a nursing home.  See 38 C.F.R. §§ 3.351(b)(c)(d), 3.352.  The private treatment records dated in December 2010 reflecting a diagnosis of prostate cancer are not sufficient in themselves to show that the Veteran is currently in need of the regular aid and attendance of another person.  See id.  Thus, the Board will not address this issue. 

Accordingly, the Board regrets that it must deny the Veteran's claim for special monthly pension or compensation for the aid and attendance of his spouse.  As the law and not the facts governs the outcome of this decision, the benefit-of-the-doubt rule does not apply.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to special monthly pension or compensation for the aid and attendance of the Veteran's spouse is denied. 


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


